Citation Nr: 1128519	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 2001 to July 2005.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an August 2005 rating decision of the VA Regional Office (RO) in Roanoke, Virginia, which, among other things, granted service connection for patellofemoral syndrome with evidence of Pellegrini-Stieda syndrome of the left knee, and patellofemoral syndrome with evidence of degenerative changes and chondromalacia of the right knee.  The RO assigned initial noncompensable ratings for both disabilities, effective July 16, 2005.  The Veteran appeals for higher initial disability ratings.  Therefore, analysis of these issues requires consideration of the rating to be assigned effective from the date of the award of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of the appeal, by rating action dated in February 2007, the initial zero percent disability evaluations were increased to 10 percent disabling, effective July 16, 2005.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit available has been awarded, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The case was remanded for further development by Board decision in January 2010.


FINDINGS OF FACT

1.  Left knee strain is manifested by periarticular pathology that includes pain, stiffness, minimal joint space narrowing, and crepitus.

2.  Right knee strain is manifested by periarticular pathology that includes pain, stiffness, minimal joint space narrowing, crepitus, and some tenderness to palpation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for left knee strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5160, 5261 (2010).

2.  The criteria for an initial rating in excess of 10 percent for right knee strain are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5160, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with his service-connected right and left knee disorders are more severely disabling than reflected by the currently assigned 10 percent disability evaluations and warrant higher ratings.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the Veteran applied for service connection for a bilateral knee disability in January 2005, months prior to his separation from service.  At that time, he signed a form acknowledging that VA had notified him about evidence or information that was needed to substantiate his claim.  He further confirmed that he had no other information or evidence to provide to VA to substantiate his claim.  As this case concerns initial evaluations and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran in failing to give adequate 5103(a) notice for the service connection claim. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Moreover, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates in a letter dated in May 2007.  In a letter dated in January 2010, the Veteran was advised as to what was needed to substantiate the claim for a higher rating, specifically, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity.  The appeal was subsequently readjudicated in an April 2011 Supplemental Statement of the Case. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These actions action fulfill VA's notice requirements. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice and, as discussed herein, none is shown.

Notwithstanding the above, the Veteran has been provided adequate VCAA notice.  The letters informed him of what evidence was required to substantiate the claims and of the Veteran and VA's respective duties for obtaining evidence.  Notification that includes information pertaining to a disability rating and an effective date for the award has also been sent to the Veteran.  Neither the Veteran nor his representative has alleged any deficiency of notice.  For these reasons, the Board finds that the Veteran was sent adequate notice with respect to the claims. 

The Board also finds that all necessary development has been accomplished.  The Veteran was afforded a VA examination in February 2005.  The case was remanded for further development in January 2010, to include a request for an additional VA compensation examination that was conducted in March 2010.  The Veteran indicates in the record, most recently in April 2011, that he has no other evidence to provide in support of claim.  His statements in the record and the whole of the evidence have been carefully considered.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  The Veteran has been provided with ample opportunity to submit evidence and argument in support of the claims and to participate effectively in the processing of his claims during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to notice, or lack thereof, received for his initial rating claims during the course of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Accordingly, the claims are ready to be considered on the merits.  


Pertinent Law and Regulations

Service connection for left knee patellofemoral syndrome with Pellegrini-Stieda syndrome and right knee patellofemoral syndrome with degenerative changes and chondromalacia was granted by rating decision in August 2005.  The Veteran was assigned noncompensable disability evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5024 and 5003-5260, respectively.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

Degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint is noncompensable under the appropriate Diagnostic Code, an evaluation of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Diagnostic Code 5024 is for tenosynovitis, which rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2010)

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation is warranted.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2010).

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, it is the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2010).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).


Factual Background

The Veteran was afforded a pre discharge examination for VA compensation and pension purposes in February 2005.  He stated that he had been experiencing pain in the knees since being deployed to Afghanistan in June 2004.  Symptoms were reported as a grinding and popping sensation, and a sensation of tightness on the medial aspect of the right knee.  The Veteran described pain when walking fast, and especially with running and jogging.  He related that he had to rest for extended periods after running for pain to subside.  The Veteran stated that he had had four months of physical therapy for right knee pain, reported moderate functional impairment as he was not able to go to the field for exercises, and indicated that he had been on light duty during the past few months.  It was related that magnetic resonance imaging (MRI) had been performed on the right knee which showed calcifications within the superior attachment of the medial collateral ligament, and grade II degenerative changes within the posterior horn of the medial and lateral meniscus, but no definite tear.  It was noted that the cruciate ligaments were normal, and that he had been found to have  a mild patellar tilt, as well as findings of minimal patellar chondromalacia.  

The Veteran related that he had had similar symptoms affecting the left knee, but not as severe as on the right side, including pain walking fast, running or jogging.  He stated that he developed pain on deployment in Afghanistan in September 2004, and had knee stiffness after prolonged sitting.  The Veteran reported "cracking and crunching" sensations in the left knee when he walked.  He admitted to no periods of incapacity related to the left knee, but noted that he had been on light duty and had moderate functional impairment as he was unable to perform field exercises and was undergoing physical therapy.  He related that he had not lost time from work on account of the condition.  The Veteran reported weakness, fatigue, and lack of endurance in both knee joints, especially following exertion, such as exercising.  He stated that the major functional impact was due to pain after exertion.

On physical examination, the general appearance of both knee joints was within normal limits.  The drawer and McMurray tests were within normal limits.  It was noted that the Veteran had crepitus and "crunching" sensations in both knees, particularly on the right.  There was tenderness to palpation of the medial aspect of the right knee joint in the area of the medial collateral ligament.  Range of motion of both knee joints were from zero to 140 degrees.  It was reported that neither knee was additionally limited by pain, fatigue, weakness, lack of endurance or incoordination with repetitive use.  X-rays of the knees were interpreted as normal.  

Following examination, a diagnosis of patellofemoral pain syndrome of the right knee was rendered.  It was noted that degenerative changes and abnormal patellar tracking with minimal chondromalacia had been observed in the posterior horn of the medial and lateral meniscus on previous MRI in September 2004.  A diagnosis of patellofemoral pain syndrome of the left knee with residual crepitus was provided as to the left knee.  

By rating action dated in February 2007, the noncompensable evaluations for bilateral knee disability were increased to 10 percent each, effective July 16, 2005.

Pursuant to the Board's January 2010 remand, the Veteran was afforded a VA joints examination in March 2010.  On summary of joint symptoms, the Veteran complained of pain, stiffness, constant pain of two to three on a 10 scale, popping, and flare-ups of pain precipitated by activities such as playing basketball.  He indicated that he wore a brace four to five times a week.  The Veteran denied giving way, instability, weakness, incoordination, decreased speed of joint motion, locking, dislocation, subluxation, effusion, and inflammation.  It was noted that there was no deformity, incapacitating episodes of arthritis, or functional limitations on walking or standing.  The Veteran related that he exercised four to five times a week, including on the elliptical machine, biking, lifting weights and free squats.  

On physical examination of the knees, there was bony enlargement on the right.  It was reported that there was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar or meniscal abnormality, and no abnormal tendon or bursae.  Range of motion of both knees was from zero to 145 degrees, with no objective evidence of pain on active motion.  X-rays disclosed findings of minimal joint space narrowing in the medial compartment of both knees.  The knees were otherwise unremarkable.  An impression of no significant abnormality was recorded.  

The Veteran reported employment as a technical recruiter and said he had lost no time from work during the past 12 months.  The effects of knee symptoms on exercise and recreation were noted to be moderate with no effect on activities of daily living that included chores, shopping, sports, traveling, driving and self-care.  Following examination, a diagnosis of bilateral knee strain was rendered.

Legal Analysis

The Veteran asserts that he has symptoms that include pain, stiffness, crepitus, and some activity restrictions occasioned by service-connected bilateral knee disability, now diagnosed as bilateral knee strain, for which higher ratings are warranted.  The Board finds, however, that when weighing the Veteran's statements, treatment records and VA examination reports, the evidence is against an evaluation in excess of 10 percent for each knee condition.  

Limitation of Flexion

The record reflects that the RO has awarded 10 percent disability evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5024 for limitation of flexion and tenosynovitis of the left knee, and for arthritis and tenosynovitis of the right knee.  The Board points out that the evidence shows that the Veteran has had functional flexion of between 140 to 145 degrees during the appeal period for both knees.  It is shown that during the appeal period, the Veteran has had symptoms that include tenderness, and reported complaints of pain, stiffness, crepitus and some activity restrictions emblematic of bilateral knee articular and periarticular pathology.  Painful, unstable or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint under 38 C.F.R. § 4.59 (2010).  In view of the presence of periarticular pathology, crepitus, and pain on use, 38 C.F.R. § 4.59 is consistent with Diagnostic Codes 5003-5024 which provide for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion.

In order to warrant a 20 percent disability evaluation, the disorder must approximate the functional equivalent of limitation of flexion to 30 degrees due to any factor. DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in considering the objective symptoms and the Veteran's reported complaints, he is not entitled to more than a 10 percent disability evaluation.  Here, there is no lay or medical evidence that flexion of the knee is functionally limited to less than 60 degrees.  The most probative evidence establishes that he has full range of motion, as demonstrated by evidence of flexion from 140 to 145 degrees on examination.  Therefore, an evaluation in excess of 10 percent is not warranted based on limitation of flexion.

Limitation of Extension

VA General Counsel Precedent Opinion, VAOPGCPREC 09-04 (September 17, 2004) holds that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.  When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned. See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  The objective evidence reflects that the service-connected bilateral knee disability is currently manifested by extension of zero degrees which is within normal limits.  The Board finds that there is no objective or subjective evidence indicating that extension is functionally limited to 10 degrees or less due to any factor, to include pain on motion, weakness or excess fatigability.  Therefore, a separate compensable evaluation for extension is not warranted for either knee.  

Instability

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  The VA General Counsel has issued two opinions pertinent to claims of higher evaluations for knee disabilities which hold that limitation of motion and instability of the knee may be evaluated separately under separate Diagnostic Codes provided additional disability is shown.  See VAOPGCPREC 23- 97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

The Board observes that the Veteran does not complain of knee instability, and none has been found on either VA examination.  On examination in March 2010, he denied giving way, instability, locking, dislocation, and subluxation.  Although the Veteran indicated that he frequently wore a knee brace, this does not by itself denote knee instability.  Rather this must be considered in the context of the evidence as a whole that shows no clinical indications or complaints of instability.  In view of such, Diagnostic Code 5257 is unavailing of a separate rating for either knee based on a finding of instability.  

Functional loss due to pain.

The Board has further considered the Veteran's report of bilateral knee pain and flare-ups.  In further assessing the degree of severity of a disability, VA considers the functional impairment due to pain, weakness, fatigability, and incoordination. See DeLuca v. Brown, 8 Vet. App. At 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  The Board finds in this instance, however, that bilateral knee disability has not resulted in any functional impairment beyond that contemplated by the current disability evaluations. See 38 C.F.R. §§ 4.40, 4.45.  The record reflects that the Veteran has normal range of motion of both knees.  On most recent VA examination, he denied weakness, incoordination and decreased speed of joint motion, etc.  Although reported on VA examination in 2005, the overall record demonstrates no substantial evidence for findings of loss of speed, incoordination, weakness, fatigability and lack of endurance.  The Veteran reports some activity limitations because of the knees, but ambulates without any assistive device and appears to have full function of the knees despite some symptoms.  The Board thus finds that the complaints of pain and any associated functional loss are adequately contemplated by the current disability ratings.

The Board has also considered whether a higher disability evaluation may be awarded under any other potentially appropriate diagnostic code pertaining to the knees.  However, the evidence demonstrates no ankylosis, semilunar cartilage abnormalities, or malunion or nonunion of the tibia or fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5262.  Therefore, a higher evaluation under these Diagnostic Codes is not warranted.  

The Board has also considered whether a higher rating for bilateral knee disability is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2010) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board is of the opinion that there has been no showing by the Veteran that the service-connected bilateral knee strain has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board thus finds that the ratings assigned are precisely that contemplated for these disabilities.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the evidence does not suggest that the Veteran's knee disabilities have rendered him unemployable, and there is accordingly no basis for viewing this claim as encompassing a claim for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Rather, during his March 2010 VA examination, he reported working full-time as a technical recruiter.

Accordingly, evaluations in excess of 10 percent for service-connected right and left knee strain knee are denied.  The findings have been consistent throughout the course of the appeal, and there is no basis for staged ratings.  See Fenderson, supra.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for left knee strain is denied.

An initial rating in excess of 10 percent for right knee strain is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


